-

                    UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF COLUMBIA



FARHI SAEED BIN MOHAMMED,
et. al.,

     Petitioners,

     v.                                  Civil Action No. 05-1347 (GK)

BARACK H. OBAMA, et. al.,

     Respondents.


                                ORDER

     A Status Conference was held in this case on April 28, 2009,

which was closed to the pUblic due to the discussion of classified

information.   Upon consideration of Petitioner Mohammed's Motion To

Compel, or Exclude Evidence For Failure To FUlly Respond To Request

For Exculpatory Material     ("Pet.' s    Mot. ")   [Dkt.       No.   158],   the

Opposition, representations of the parties, and the entire record

herein, it is hereby

     ORDERED, that Petitioner's request for information pertaining

to                            is granted in part.           _           is a key

Government witness against Petitioner.




                               -

                                     ...


                                                               was tortured or

 abused     at   Guantanamo   Bay,   and   the   Government    relies   only   on

statements inculpating Petitioner whichlllllllllgave at Guantanamo

Bay, Resp't's Opp'n to Pet.'s Mot.           ("Gov Opp'n") at 7.

       Petitioner     seeks   evidence     about   the    alleged·   torture   of

. . . . . . . . whether he was in the custody of the United States or in

 the custody of any other nation or groups.              The Government denies

 the relevance of such information to this case.              The Government is

 wrong. 1

       How could any person forget or be unaffected by the kind of

 torture thattllllllllallegeS he endured, or by fear of facing such

 torture again?      In addition to the horrendous torture

 alleges, he also claims there were veiled threats of future torture

 if he did not cooperate, and



           The Court has read carefully the
 (Ex. 2 to Gov Opp'n). Assuming that every word of it is true, it


                                     ...

 does not change the ruling on materiality and relevance .


                                       -2­
-                                    -

     This is precisely the kind of information that Petitioner's

counsel   must   have   in   order    to     challenge    the   credibility     and

reliability of all of the statements that. . . . . . . . . gave, regardless

of whether they were given before or after he was detained at

Guantanamo Bay, and regardless of whether they were given be.cause

of actual torture or because of his· fear of a resumption of torture

at an earlier time.

     Further, the Petitioner's request for evidence is not, as the

Government    argues,   overly broad or expansive,              as   outlined    in

Exhibit A to Petitioner's Motion.              However,     Request No.   I.E in

Exhibit A must be limited to any assertion relied on by the United

States in this case pertaining to                         hostile activities.

     The Government has a       choice:       it shall either provide such

"circumstances" evidence and information about alleged torture, or,

in the event that it fails to do so, the Court will conclude that

             allegations of torture are well-founded and will admit

his statements into evidence.

     Wherefore it is     thiS~daY of May,           2009,

     ORDERED, that Petitioner's request for information pertaining

to                                   is granted; and it is further

     ORDERED, that Petitioner's'request for information pertaining




                                       -3­
to
                                        -
    is deferred until May 11,

because counsel are attempting to resolve the dispute.
                                                                                     2009,

                                                                                On that

date, Petitioner's counsel shall file a praecipe indicating whether

the request is being withdrawn or not; and it is further

       ORDERED, that Petitioner's request for information pertaining

to                                      is denied without prejudice, because

Petitioner has withdrawn the request; and it is further

       ORDERED, that by May 11,2009, Petitioner's counsel shall file

a    praecipe   indicating whether or not               the   Petitioner wishes         to

listen to the unclassified portions of the Merits Hearing; and it

is further

       ORDERED,    that Motions for JUdgment on the Record shall be

submitted by May 18,            2009.   The Oppositions are due by June 5,

2009; and it is further

       ORDERED,    that     a    Pretrial      Conference     will    take     place    in

Chambers    on May    18,       2009,   at     1:30   p.m.     In    advance    of    that

Conference,     by May 14,        2009 at 5:00 p.m.,          parties shall submit

their statements of the main issues in dispute.



May   L,   2009	
                                                    IS({i~~~~
                                                        0
                                                   Gladys . essler   f          \.....
                                                   United States District Judge

Copies to: Attorneys of Record via	 ECF




                                        -
   -4­